 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   JEANETTE HOSKINS,                                 Case No. 1:17-cv-01520-SAB

12                 Plaintiff,                          ORDER GRANTING THIRD
                                                       STIPULATION FOR EXTENSION OF TIME
13          v.                                         TO FILE OPPOSITION TO PLAINTIFF’S
                                                       OPENING BRIEF
14   COMMISSIONER OF SOCIAL SECURITY,
                                                       (ECF No. 20)
15                 Defendant.

16

17         On October 8, 2018, the parties filed a third stipulated request that an extension of time

18 be granted to allow Defendant to file a response to Plaintiff’s opening brief. (ECF No. 20.) The

19 Court GRANTS the parties’ request. However, the parties are advised that due to the impact of
20 social security cases on the Court’s docket and the Court’s desire to have cases decided in an

21 expedient manner, requests for modification of the briefing scheduling will not routinely be

22 granted and will only be granted upon a showing of good cause. Further, requests to modify the

23 briefing schedule that are made on the eve of a deadline will be looked upon with disfavor and

24 may be denied absent good cause for the delay in seeking an extension.

25 / / /

26 / / /
27 / / /

28 / / /


                                                   1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The Commissioner shall file a responsive brief on or before November 8, 2018;

 3                  and

 4          2.      Plaintiff may file a reply brief on or before November 26, 2018.

 5
     IT IS SO ORDERED.
 6

 7 Dated:        October 9, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
